54 So. 3d 640 (2011)
D.T. Mother of S.R., A Minor Child, Appellant,
v.
FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D10-5325.
District Court of Appeal of Florida, First District.
March 2, 2011.
Crystal McBee Frusciante of Crystal McBee Law Firm, Jupiter, for Appellant.
Kelley Schaeffer, Tavares and Ward L. Metzger, Jacksonville, for Appellee.
PER CURIAM.
This is an appeal from a September 29, 2010, final order placing D.T.'s child, S.R., in a permanent guardianship and terminating protective supervision by the Department of Children and Families. D.T. challenges not the final order, but a preceding order denying her motion for reunification with S.R. The August 24, 2010, order also denied her motion for reunification with her other child, N.N. She separately appealed the order as to N.N., which this court affirmed in D.T. Mother of N.N. v. *641 Florida Dep't of Children & Families, 54 So. 3d 632 (Fla. 1st DCA 2011). We now affirm the order as to S.R. for the reasons expressed in N.N.
AFFIRMED.
VAN NORTWICK, THOMAS, and MARSTILLER, JJ., concur.